DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a shelf member extending from said back plate; and first and second side flanges extending from respective first and second side edges of said back plate; wherein said back plate, said shelf member, and said first and second side flanges define a cavity, said cavity being configured to selectively receive the enclosure, as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship moving the enclosure in a vertical direction into engagement with said shelf bracket, a shelf member extending in a first direction from a first edge of said back plate; and opposing first and second side flanges extending in the first direction from opposing side edges of said back plate, as claimed in combination with the remaining limitations of independent claim 15.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship thereby forming a shelf member of the shelf bracket; and rotating the first and second side panels about respective first and second side edges of the first back panel until the first and second side panels are perpendicular with the back panel, thereby forming first and second side flanges of the shelf bracket; wherein said back plate, said shelf member, and said first and second side flanges, together, define a cavity, said cavity being configured to selectively receive an enclosure, as claimed in combination with the remaining limitations of independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9016965.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



2 July 2022